Title: Thomas Jefferson to Joseph Dougherty, 19 September 1811
From: Jefferson, Thomas
To: Dougherty, Joseph


          
                  Dear Joseph 
                   
                     Monticello 
                     Sep. 19. 11.
           Your letter of the 4th came to hand on the 8 inst. but it was not till I could get a list of the Senate that I could do any thing in it.   
		  
		  mr E. Coles accompanying the President in 
                  on a visit here has furnished me one, and I have immediately written to those members of the present Senate to whom I felt myself at liberty to apply. with some of
			 the others I am not acquainted, and a recommendation from me to the federalists would be a sufficient condemnation of you.
			    my letters to Genl Smith of Balt. Doctr Leib, mr Giles & mr Brent I have forwarded by this post, because I knew their address.
			 
			       
		  but those to Messrs Varnum, J. Smith of N.Y. Gregg, Condit, Lambert, Worthington, Pope, Anderson, Franklin, Turner & Crawford, not knowing their post offices, I now inclose to you to superscribe the place of their abode, or to retain till you see them as you think best.  I sincerely wish they may have the effect you wish for. the thing to be
			 apprehended is that some revolutionary officer or souldier may be a competitor, & rendered formidable by the favor shewn to them. I leave one of the letters open, for your perusal, all of
			 them
			 being the same. seal it before you send it off. I wish you every possible success.
          
            Th:
            Jefferson
        